MR. Justice Hilliard did not participate in the hearing or in the consideration of this cause. Justices Campbell, Burke and Bouck are of the opinion that the judgment should be affirmed, whereas Chief Justice Butler and Justices Holland and Young are of the opinion that it should be reversed. As it therefore must be affirmed by operation of law because of an equally divided court, no good purpose would be served by a statement of the issues or the reasons for the conclusions of the several members of the court.
The judgment is affirmed.